Citation Nr: 0307493	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-09 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet (frozen feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from July 1948 to 
September 1948 and from November 1950 to November 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post traumatic 
stress disorder (PTSD) and residuals of a cold injury to the 
feet (frozen feet).  

In a December 2002 decision the Board denied service 
connection for PTSD.  

In December 2002 the Board undertook additional development 
on the claim of entitlement to service connection for 
residuals of frozen feet, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed and in 
March 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issues being decided on appeal has been completed.  

2.  The probative, competent evidence of record establishes 
that the veteran does not currently have a residual 
disability as a result of an inservice cold injury to the 
feet.  


CONCLUSION OF LAW

Residuals of a cold injury to the feet (frozen feet) were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's initial period of active service in 1948 was 
for a period of one month and 12 days.  AGO Form 53, Enlisted 
Record and Report of Separation, establishes he was 
discharged prior to induction because he was a minor, only 14 
years of age.  The September 1948 medical separation 
examination report does not include a finding or diagnosis of 
residuals of a cold injury to the feet.  The skin and feet 
were normal.  Neurological examination was normal.  

The service medical records for the veteran's second period 
of active service do not show treatment for a cold injury or 
residuals of a cold injury to the feet, or a diagnosis of 
frostbite or residuals of frostbite.  The November 1953 
service medical separation examination report does not 
include a finding or diagnosis of residuals of a cold injury 
to the feet.  Physical examination showed the skin, including 
the lymphatic system, and the feet were normal.  The 
cardiovascular system was also normal.  

The veteran filed an original application for service 
connection for left ear hearing loss and a right knee 
disability in March 1996.  He reported that he had not 
received any post-service medical treatment since his 
separation from active service.  

The RO denied these claims for service connection in July 
1996.  Later that month the veteran reported having received 
physical and mental health treatment at the VA Medical Center 
in Bonham, Texas.  

In September 1996 the RO requested all treatment records from 
that facility.  

In October 1996 the RO received VA outpatient treatment 
records from that facility, which are dated from February 
1993 to September 1996.  They do not show treatment for a 
cold injury or residuals of a cold injury to the feet, or a 
diagnosis of frostbite or residuals of frostbite.  

In May 1997 the RO denied service connection for PTSD, left 
ear hearing loss and a right knee disability.  

Later that month the veteran submitted a statement in support 
of his claim for service connection for PTSD.  He included a 
copy of a May 1996 VA psychological evaluation report.  It 
does not contain a history from the veteran that he sustained 
a cold injury during active service.  It includes a diagnosis 
of PTSD and other disabilities not at issue on appeal, but no 
diagnosis of or residuals of a cold injury to the feet.

In January 1998 the RO denied service connection for PTSD.  

In August 1998 the Department of the Navy forwarded to the RO 
copies of the veteran's unit records in connection with his 
claim for service connection for PTSD.  They do not show the 
veteran was treated or hospitalized for a cold injury of the 
feet.  

In February 1999 the RO denied service connection for PTSD.  

In June 1999 the veteran filed an application for service 
connection for PTSD and frozen feet.  He claimed he had 
incurred frozen feet in 1953 during his active service in the 
Republic of Korea.  He included a stressor statement in 
support of his claim, but it did not include any details 
regarding where, when, or how he had sustained a cold injury 
to his feet.  Also included were VA medical treatment records 
from the VA Medical Center in Bonham, Texas, which are dated 
from July 1993 to April 1999.  They do not show treatment for 
a cold injury or residuals of a cold injury to the feet, or a 
diagnosis of frostbite or residuals of frostbite.  

In October 1999 the RO denied service connection for PTSD and 
frozen feet.  The veteran filed a Notice of Disagreement 
later that month.  

The RO issued a Statement of the Case in May 2000.  The 
veteran filed his Substantive Appeal later that month.  He 
did not provide any argument in support of his claim.  

The veteran underwent a VA PTSD examination in October 2001.  
In the background portion the examiner stated that the 
veteran actually did not complain of freezing; he complained 
of some "bad illness happening", but could not describe too 
much detail.  He reported prior VA medical treatment for 
unrelated disabilities, but was receiving no treatment at 
that time.  There was no diagnosis of residuals of a cold 
injury to the feet, frostbite or residuals of frostbite.  

The veteran underwent a VA arteries, veins and miscellaneous 
examination in October 2001.  He stated that during a three-
day period while on active duty he was exposed to severe cold 
and did not have protective clothing.  The examiner 
specifically noted that the veteran was being examined for 
frozen feet.  On protocol examination the veteran stated that 
only his feet became cold at the time of the exposure and 
only his feet were affected.  He stated he did not receive 
treatment at that time or thereafter.  The examiner reported 
his current symptoms.  The veteran complained of edema, skin 
discoloration and pain; however, but the examiner could not 
objectively document any of his complaints.  The examiner 
performed a complete examination of the feet, which included 
the skin, nails, neurologic and orthopedic.  The examiner 
could not identify any objective signs of abnormality.  The 
diagnosis was status post three-day cold injury in Korea with 
subjective foot pain, which did not prevent him from working 
until he retired in 1994 due to a knee replacement.  

The examiner opined that he could not document that this 
veteran's foot pain is likely due to the cold exposure.  

The RO received a statement from the veteran in February 
2002.  He reported that the winter he served in Korea was 
extremely cold.  He stated that they had to wear three pairs 
of socks.  He stated that his feet were so cold he could not 
feel them.  He stated that his feet and legs became worse 
with advancing age.  

In November 2002 the veteran submitted additional and 
duplicate copies of VA medical treatment records from the VA 
Medical Center in Bonham, Texas, which are dated from July 
1993 to March 2000.  They do not show treatment for a cold 
injury or residuals of a cold injury to the feet, or a 
diagnosis of frostbite or residuals of frostbite.  

In a December 2002 decision the Board denied service 
connection for PTSD.  

In December 2002 the Board undertook additional development 
on the claim of entitlement to service connection for 
residuals of frozen feet, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  

In March 2003 additional copies of VA medical treatment 
records were obtained from the VA Medical Center in Bonham, 
Texas, which are dated from November 1999 to October 2002.  
In January 2001 the veteran complained of swelling in his 
feet and legs, right shoulder discomfort and right arm and 
knee pain.  He later also complained of left knee and 
shoulder pain.  Physical examination showed reduced right 
shoulder range of motion, painful range of motion and minimal 
edema of the feet.  The assessment included arthritis and 
degenerative joint disease of the knees.  These records do 
not show treatment for a cold injury or residuals of a cold 
injury to the feet, or a diagnosis of frostbite or residuals 
of frostbite.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  




In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  Although the RO had 
previously briefly advised the veteran of the new VCAA, in 
October 2002 the Board notified the veteran in more detail of 
the enactment of the VCAA.  

The Board advised the veteran to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issues currently on appeal.  The Board 
advised the veteran that it would obtain such records if 
their release were authorized.  In doing so, the Board 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the Board advised that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  


In particular, through the issuance of the October 1999 
rating decision, the May 2000 Statement of the Case (SOC) and 
the January 2002 Supplemental Statement of the Case (SSOC), 
he has been given notice of the requirements for service 
connection.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  In 
fact, he does not contend he sought treatment for his cold 
injury during active service in the Republic of Korea or that 
his injury had been recorded in his service medical records.  

The veteran has stated that he has not received post-service 
VA or private medical treatment for residuals of the claimed 
cold injury.  He has submitted or the RO has obtained all 
available VA medical treatment records.  He has indicated 
that he has received no other post-service medical treatment.  

The veteran also underwent a VA PTSD examination in October 
2001.  In the background portion the examiner stated that the 
veteran actually did not complain of freezing; he complained 
of some "bad illness happening", but could not describe too 
much detail.  The veteran underwent a VA arteries, veins and 
miscellaneous examination October 2001.  The examiner 
performed a complete examination of the feet, which included 
the skin, nails, neurologic and orthopedic.  The examiner 
could not identify any objective signs of abnormality.  The 
examiner opined that he could not document that this 
veteran's foot pain is likely due to the cold exposure.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
a VA examination would substantiate the veteran's claim.  In 
this case, the issue whether he has a current disability 
resulting from a cold injury during active service in Korea 
requires competent medical evidence.  He does not contend 
that he has had a continuity of bilateral foot symptoms from 
the time of the inservice cold injury until the present.  He 
merely alleges that he sustained a cold injury in Korea and 
many years later he began to experience bilateral foot 
symptoms in the mid-1990's.  Despite this fact, the VA 
afforded the veteran a VA examination to determine whether 
there was a nexus.  The physician who conducted the October 
2001 determined that the veteran did not have a current 
disability from his inservice cold injury to the feet.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

As noted above, in the January 2001 SSOC the RO noted the 
enactment of the VCAA, of which the Board had subsequently 
formally notified the veteran as recited above.  It is clear 
from the record that the RO fully considered the provisions 
of the new law in its adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for residuals of a cold 
injury to the feet (frozen feet).  His only contention is 
that he was exposed to severe cold during a three-day period 
while on active duty and this resulted in a current 
disability, i.e., residuals of frozen feet.  

The service medical records for the veteran's first period of 
active service do not show treatment for a cold injury or 
residuals of a cold injury to the feet, or a diagnosis of 
frostbite or residuals of frostbite.  The veteran does not 
contend he sought treatment for his cold injury during active 
service in the Republic of Korea or that his injury had been 
recorded in his service medical records.  

The November 1953 service medical separation examination 
report does not include a finding or diagnosis of residuals 
of a cold injury to the feet.  Physical examination showed 
the skin, including the lymphatic system, and the feet were 
normal.  The cardiovascular system was also normal.  

However, even assuming the veteran sustained a cold injury to 
his feet during active service in the Republic of Korea, the 
dispositive question in this case is whether the veteran has 
a current disability as a result of such exposure.  This 
issue is medical in nature and requires a competent medical 
diagnosis.  While, as a lay witness he is competent to relate 
current observable symptoms that affect his feet, he is not 
competent to render a medical diagnosis of residuals of 
frozen feet or to provide a competent medical nexus between 
current symptoms initially alleged many years later, and a 
cold injury during active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The medical evidence in this case does not show that the 
veteran has a current disability, which is the result of a 
cold injury during active service.  

The VA medical treatment records, which are dated from 
February 1993 to October 2000, do not show treatment for a 
cold injury or residuals of a cold injury to the feet, or a 
diagnosis of frostbite or residuals of frostbite.  Although 
the veteran complained of swelling in his feet and legs, 
right shoulder discomfort and right arm and knee pain in 
January 2000, the assessment was arthritis and degenerative 
joint disease of the knees.  These records do not show 
treatment for a cold injury or residuals of a cold injury to 
the feet, or a diagnosis of frostbite or residuals of 
frostbite.  

Moreover, the competent medical evidence in this case 
specifically rules out a current disability due to a cold 
injury during active service.  The examiner who performed the 
VA arteries, veins and miscellaneous examination in October 
2001 specifically noted that the veteran was being examined 
for frozen feet.  Although the veteran complained of edema, 
skin discoloration and pain, the examiner could not 
objectively document any of his complaints.  

The examiner performed a complete examination of the feet, 
which included the skin, nails, as well as neurologic and 
orthopedic evaluations.  The examiner could not identify any 
objective signs of abnormality.  The diagnosis was status 
post three-day cold injury in Korea with subjective foot 
pain, which did not prevent him from working until he retired 
in 1994 due to a knee replacement.  The examiner opined that 
he could not document that this veteran's foot pain is likely 
due to the cold exposure.  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The statements from the veteran that he has chronic residuals 
of a cold injury to the feet are not competent evidence to 
establish a current disability.  As a lay witness he is not 
competent to render a medical diagnosis or provide a 
competent medical nexus between a current disability and 
active service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this case, the veteran has not submitted or identified 
available competent medical evidence showing that he has a 
current diagnosis of chronic residuals of a cold injury to 
the feet.  Since the determinative issue involves a medical 
question, competent medical evidence is required.  Heuer v. 
Brown, 7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

For these reasons, the Board finds that the veteran has not 
submitted or identified competent evidence of a diagnosis of 
chronic residuals of a cold injury to the feet.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a cold 
injury to the feet (frozen feet) is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

